Title: To James Madison from Thomas Sloo and Others, [ca. 1 September 1815] (Abstract)
From: Sloo, Thomas
To: Madison, James


                    § From Thomas Sloo and Others. Ca. 1 September 1815. “The undersigned inhabitants of the Circuit composed of the Counties of Gallatin & Edwards in the Illinois Territory: most respectfully beg leave to represent:
                    “That in pursuanc⟨e⟩ of the Act of Congress ‘Regulateing & defineing the duties of the United States Judges for the Territory of Illinois’ approved 3d. March 1815. the Judges in & over the said Territory, divided the same into three Circuits, towit, the Counties of Madison & St Clair to compose the first circuit & the Honbe. J. B. Thomas allotted to preside therein—the Counties of Randolph & Johnson to compose the second circuit which was allotted to the Honbe. Will Sprigg & the Counties of Gallatin & Edwards to compose the third circuit, wherein the Honble. Stanley Griswold was allotted to preside—
                    “That on account of the death of the Honbe. S. Griswold (of which we presume you will be officially informed ere this reaches you) we are left without a Judge to hold a Court in our Circuit, inasmuch as neither of the remaining Judges under the late arrangement can legally hold a Court out of the Circuit to which he was allotted.
                    “Now as many suits are at issue and others brought in our Courts under the new regulation and Courts are held only twice a year in each County & our next term being in november next—it will manifestly appear to yr. Excellency that an immediate appointment, is absolutely necessary in order that a delay of Justice which comes so seldom may be prevented a greeveance which we have long groaned under.
                    “Therefore we most respectfully solicit your Excellency to fill the vacancy as early as yr. convenience will permit in order that we may have the benefit of the next terms, which will fall on the first & second mondays in November next—And if you would not deem us over presumeing would beg leave to recommend Thomas Towles Esqr. of Henderson Ky. as a proper person to fill this important office, as he has been a successfull practiseing attorney in our Courts for several years—a Gentleman of Strict veracity & integrity and moral deportment, and we have no hesitation in saying that his appointment would render complete satisfaction to the inhabitants of this Circuit and the people of the Territory generally.”
                